Exhibit 10.2

EMPLOYMENT AGREEMENT







This agreement is between Roomlinx Inc., a Nevada corporation (“Employer” or
“Company”) and Michael S. Wasik (“Employee”), and shall be effective as of June
5th, 2009 (the “Effective Date”).




1.

Appointment.  Employer hereby employs Employee and Employee agrees to serve as
Employer’s Chief Executive Officer or in such additional or alternative
position(s) as Employer’s Chairman of the Board (the “Chairman”) or Board of
Directors (the “Board”) shall in their sole discretion designate from time to
time, whether for Employer and/or any subsidiary, affiliate or corporate parent.
Employee may terminate his employment with Employer for Good Reason if Employer
fails to remedy substantially, within 30 days of receiving written notice from
Employee of the existence of Good Reason, the conditions underlying or giving
rise to Good Reason.  For purposes of this paragraph, “Good Reason” shall exist
if, without Employee’s consent: (i) Employer materially reduces Employee’s
compensation during the term of this Agreement, other than as part of an
across-the board salary and/or benefits reduction that applies generally to all
of Employer senior executives; (ii) Employer relocates Employee’s principal work
site to a site outside the greater Denver metropolitan area; or (iii) Employer
materially reduces Employee’s reporting relationship or day-to-day duties and
responsibilities.  If Employee terminates his employment for Good Reason as
specified in this paragraph, the termination shall for all purposes be treated
as a termination by Employer without cause pursuant to paragraph 10(b) below.
 Employee shall at all times faithfully and to the best of his abilities and
experience, and in accordance with the standards and ethics of the business in
which Employer is engaged, perform all duties that may be required of him by
this agreement, Employer policies and procedures, and the directives of the
Board and the Chairman of Employer and/or any subsidiary, affiliate or corporate
parent.  Employer acknowledges the Employee is currently the Chairman of TRG
inc. and a Director for Virtual Armor Inc. and furthers acknowledges and
approves the Employee to act as a Director for other Corporations and non-profit
entities so long as Employee is not in breach of section 8 of this agreement.




2.

Salary, Salary Review and Bonus.  Employee’s starting base salary shall be
$150,000 per year, payable in equal installments in accordance with Employer’s
standard payroll practice, less customary or legally required withholdings and
any setoffs necessary to satisfy any debt owed by Employee to Employer.
 Employer may, in its sole discretion, increase Employee’s base salary, as and
when Employer deems appropriate.  Employer’s Compensation Committee shall, no
less frequently than annually, consider Employee’s eligibility for payment of a
bonus based on Employee’s performance, as, when, and in an amount determined by
the Compensation Committee and/or Board in its sole discretion. Both parties
agree that, assuming his full achievement of all relevant performance criteria
and any milestones established by the Compensation Committee and/or Board and
agreed to by Employee, Employee shall have a target bonus of at least 100% of
his base salary specified above and 5,000,000 Incentive options and that the
Compensation Committee shall consider this target bonus when determining the
amount of Employee’s bonus per year.








1










--------------------------------------------------------------------------------




 Stock Options.  Employer shall grant Employee Qualified options to purchase
10,000,000 shares of Employer’s common stock (the “Options”) at an exercise
price equal to the stock price at close of business on the day preceding the
Effective Date, which is deemed to be $.033 per share. The Options shall vest
equally over a 2 year period, and shall be subject to the terms and conditions
of the Stock Option Agreements and the Employer Stock Option and Incentive Plan
(the “Plan”), the terms of which shall take precedence over any conflicting term
of this agreement unless such term is specifically incorporated by reference
into the Plan or the Stock Option Agreements.  




3.

Fringe benefits.




Insurance.  Employee and his dependents shall be eligible for coverage under the
group insurance plans made available from time to time to Employer’s executive
employees.  The premiums for the coverage of Employee and his dependents under
that plan shall be paid in full by the Company.

a.

Expenses. Subject to Employer’s policies and procedures for the reimbursement of
business expenses incurred by its executive employees, Employer shall reimburse
Employee for all reasonable and necessary expenses incurred by Employee in
connection with the performance of his duties under this agreement.




b.

Miscellaneous benefits.  Employee shall receive all material fringe benefits
that Employer may from time to time offer generally to its other executive
employees.







c.

 Liability Insurance.  Employer shall provide Employee with insurance relating
to the performance of his duties for Employer (such as Dirctors & Officers
Liability Insurance) to the same extent such insurance is provided to Employer’s
other Executive Officers.


4.

Paid Leave.




a.

Vacation.  Employee shall be entitled to at least 20 days of vacation per
calendar year. Upon termination of Employee’s employment, Employer shall pay
Employee the cash value of the prorated portion of his vacation entitlement
during the year of termination, less the value of the vacation time used during
that year.    Paid vacation is a benefit of time, not money; therefore, Employee
shall not be entitled to payment in lieu of taking earned vacation time, except
on termination of Employee’s employment with Employer.  




b.

Sick leave and Holidays.  Employee shall receive paid sick leave and holidays
under the guidelines for such leave applicable from time to time to Employer’s
executive employees.














2










--------------------------------------------------------------------------------

5.

Source of Payments.  All payments to be made to Employee under this agreement
shall be paid from Employer’s general funds.  No special or separate fund shall
be established and no other segregation of assets shall be made to assure
payment.  Neither this agreement nor any action taken hereunder shall be
construed to create a trust of any kind.  To the extent that any person has any
right to receive payments from Employer under this agreement, that right shall
be no greater that the right of any unsecured creditor of Employer.




8.

Unfair Competition.




a.

Covenants.  During Employee’s employment with Employer and for a period of one
year after termination of that employment (the “Noncompetition Period”), so long
as Employee is being paid a severance for the duration of the Noncompetition
Period equal to or greater than the salary specified in section 2 of this
agreement, Employee shall not, directly or indirectly, as an officer, director,
employee, consultant, owner, shareholder, adviser, joint venturer, or otherwise,
compete with Employer anywhere in the United States of America (the “Protected
Region”) in any line of business in which Employer was engaged at any time
during Employee’s employment with Employer.  This covenant shall not prohibit
Employee from owning less than two percent of the securities of any competitor
of Employer, if such securities are publicly traded on a nationally recognized
stock exchange or over-the-counter market.




b.

Acknowledgments.  Employee acknowledges that the foregoing geographic
restriction on competition is fair and reasonable, given the nature and
geographic scope of Employer’s business operations and the nature of Employee’s
position with Employer.  Employee also acknowledges that while employed by
Employer, Employee will have access to information that would be valuable or
useful to Employer’s competitors, and therefore acknowledges that the foregoing
restrictions on Employee’s future employment and business activities are fair
and reasonable.  

c.

Survival.  Employee’s obligations under this paragraph 8 shall survive the
termination of Employee’s employment with Employer and shall thereafter be
enforceable whether or not such termination is claimed or found to be wrongful
or to constitute or result in a breach of any contract or of any other duty owed
or claimed to be owed to Employee by Employer or any employee, agent or
contractor of Employer.




d.

Remedies.  Employee acknowledges that if Employee breaches any obligation under
this paragraph 8, Employer may suffer harm. .  




9.

Relationship Between this Agreement and Other Employer Publications.  In the
event of any conflict between any term of this agreement and any Employer
contract, policy, procedure, guideline or other publication, the terms of this
agreement shall control.




10.

Term and Termination.











3










--------------------------------------------------------------------------------

a.

Term.  Employee’s employment shall at all times be at will.  Employee or
Employer may terminate Employee’s employment at any time, with or without cause,
and with or without prior notice, procedure or formality.




b.

Termination by Employer Without Cause.  Employer may in its sole discretion
terminate Employee’s employment at any time without cause.  If Employer does so,
following Employee’s execution of a legal release in a form satisfactory to
Employer in its sole discretion and drafted so as to ensure a final, complete
and enforceable release of all claims that Employee has or may have against
Employer relating to or arising in any way from Employee’s employment with
Employer and/or the termination thereof, and complete and continuing
confidentiality of Employer’s proprietary information and trade secrets, the
circumstances of Employee’s separation from Employer, and compensation received
by Employee in connection with that separation, Employer shall pay Employee
severance compensation equal to twelve months of Employee’s then current base
salary.  Such severance compensation shall be payable in accordance with
Employer’s customary pay schedules in equal bi-monthly installments, less
customary or legally required withholdings, beginning in the month following the
termination date.  If Employer terminates this agreement at any time without
cause under this subparagraph, pays Employee all salary and vacation
compensation earned and unpaid as of the termination date, and offers to pay
Employee severance compensation in the amount and on the terms specified above,
Employer’s acts in doing so shall be in complete accord and satisfaction of any
claim that Employee has or may at any time have for compensation or payments of
any kind from Employer arising from or relating in whole or part to Employee’s
employment with Employer and/or this agreement.  Because this paragraph is
intended to provide compensation to enable Employee to support himself in the
event of Employee’s loss of employment under certain circumstances specified
herein, Employee’s right to severance pay under this subparagraph shall not be
triggered by the sale of all or a portion of Employer’s stock or assets, unless,
pursuant to the terms of Section 1, such sale results in Employee’s loss of his
then-current position and Employee is not offered a similar position with the
surviving or successor entity on terms similar to those set forth in this
agreement.




c.

Termination by Employer for Cause.  Employer may terminate Employee’s employment
effective immediately, with Employer only obligation being the payment of salary
and accrued, unused vacation compensation earned as of the date of termination
and without liability for severance compensation of any kind, if Employee is
convicted of any felony involving dishonesty; discriminatory or harassing
behavior that directly impacts Employee’s duties under this Agreement.




d.

Termination Upon Employee’s Death.  This Agreement and Employee’s employment
with Employer shall terminate upon Employee’s death.  All stock options held by
the Employee shall become fully vested.  Thereafter, Employer shall pay to
Employee’s estate all compensation, fully earned, and benefits vested, ,
including severance as outlined in Section 10b




11.

Successors and Assigns.  Employer, its successors and assigns may in their sole
discretion assign this agreement, with or without Employee’s consent, to any
person or entity in








4










--------------------------------------------------------------------------------

connection with a change of control or other sale or disposition of all or
substantially all of the stock or assets of Employer or any parent company
thereof.  This agreement thereafter shall bind, and inure to the benefit of,
Employer’s successor or assign.  Employee shall not assign either this agreement
or any right or obligation arising thereunder.




12.

Miscellaneous.




a.

Governing Law.  This agreement, and all other disputes or issues arising from or
relating in any way to Employer relationship with Employee, shall be governed by
the internal laws of the State of Colorado, irrespective of the choice of law
rules of any jurisdiction.




b.

Severability. If any court of competent jurisdiction declares any provision of
this agreement invalid or unenforceable, the remainder of the agreement shall
remain fully enforceable.  To the extent that any court concludes that any
provision of this agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.




c.

Integration.  This agreement constitutes the entire agreement of the parties and
a complete merger of prior negotiations and agreements and, except as provided
in the preceding subparagraph, shall not be modified by word or deed, except in
a writing signed by Employee and Employer’s Chairman of the Board.




d.

Waiver.  No provision of this agreement shall be deemed waived, nor shall there
be an estoppel against the enforcement of any such provision, except by a
writing signed by the party charged with the waiver or estoppel.  No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.




e.

Construction.  Headings in this agreement are for convenience only and shall not
control the meaning of this agreement.  Whenever applicable, masculine and
neutral pronouns shall equally apply to the feminine genders; the singular shall
include the plural and the plural shall include the singular.  The parties have
reviewed and understand this agreement, and each has had a full opportunity to
negotiate the agreement’s terms and to consult with counsel of their own
choosing.  Therefore, the parties expressly waive all applicable common law and
statutory rules of construction that any provision of this agreement should be
construed against the agreement’s drafter, and agree that this agreement and all
amendments thereto shall be construed as a whole, according to the fair meaning
of the language used.




f.

Disputes. Any action arising from or relating any way to this agreement, or
otherwise arising from or relating to Employee’s employment with Employer, shall
be tried only in the state or federal courts situated in Denver,  Colorado.  The
parties consent to jurisdiction and venue in those courts to the greatest extent
possible under law.














5










--------------------------------------------------------------------------------

[signature page follows]








6










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this agreement to be effective as
of the date first above written.




Employee:







/s/ Michael S. Wasik

Michael S. Wasik




Employer:




[Roomlinx Inc.]







By: /s/ Judson Just

Judd Just (Director)











7








